DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant's preliminary amendments filed on 03/07/20 have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16458146 in view of Das et al. US5386724. The claims of the ‘146 application discloses a downhole tool, a color, a sensor, a substrate, and a plurality of strain gauges. The claims of the ‘146 application do not disclose a drill motor and performance characteristics of the drill motor. Das teaches a drill motor and performance characteristics of the drill motor (Fig. 12; col. 8:5-16; col. 8:25-49; col. 9:35-40). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the downhole tool as taught by the claims of the ‘146 application to include the drill motor as taught by Das for the purpose of adding improved directional drilling control. Since these claims of the present application are fully encompassed by the claims of the ‘146 application in view of Das, they are considered to be obviously directed to the same invention.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 10, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16645460 in view of Das et al. US5386724. The claims of the ‘460 application discloses a downhole tool, a color, a sensor, a substrate, and a plurality of strain gauges. The claims of the ‘460 application do not disclose a drill motor and performance characteristics of the drill motor. Das teaches a drill motor and performance characteristics of the drill motor (Fig. 12; col. 8:5-16; col. 8:25-49; col. 9:35-40). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the downhole tool as taught by the claims of the ‘460 application to include the drill motor as taught by Das for the purpose of adding improved directional drilling control. Since these claims of the present application are fully encompassed by the claims of the ‘460 application in view of Das, they are considered to be obviously directed to the same invention.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 10, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16645463 in view of Das et al. US5386724. The claims of the ‘463 application discloses a downhole tool, a color, a sensor, a substrate, and a plurality of strain gauges. The claims of the ‘463 application do not disclose a drill motor and performance characteristics of the drill motor. Das teaches a drill motor and performance characteristics of the drill motor (Fig. 12; col. 8:5-16; col. 8:25-49; col. 9:35-40). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the downhole tool as taught by the claims of the ‘463 application to include the drill motor as taught by Das for the purpose of adding improved directional drilling control. Since these claims of the present application are fully encompassed  in view of Das, they are considered to be obviously directed to the same invention.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. US5386724.
Regarding independent claim 1, Das discloses, in Figures 1-13,
A downhole tool (Fig. 1-13; it is noted that Fig. 12 is substantially the same as Fig. 1-11 and 13 but also further includes a downhole mud motor and a pressure strain gage configuration) comprising: a drill motor (col. 8:25-49 “downhole mud motor is used”); a collar (drill collar 30); and one or more sensors (load cells 10 and 20) secured to the collar for measuring one or more operational characteristics of the downhole tool including performance characteristics of the drill motor during operation of the downhole tool (Fig. 1-13), the one or more sensors including a first sensor including: a first substrate (stepped cylinder 12), and a plurality of strain gauges (assembly of T1-T4, W1-W4, and P1-P4) disposed on the first substrate and configured to measure axial strains and torsional strains on the collar that are transferred to the first substrate for measuring the one or more operational characteristics of the downhole tool including the performance characteristics of the drill motor (Fig. 1-13).


Regarding claim 3, Das discloses wherein the measured torque-on-bit of the downhole tool is compared to a known operational torque of the drill motor to identify the performance characteristics of the downhole tool (T1-T4).

Regarding claim 4, Das discloses wherein the known operational torque of the drill motor is identified during operation of the downhole tool based on weight on bit and corresponding pressure drop within a wellbore in which the downhole tool is operating (combination of W1-W4 and measured surface pumping pressure).

Regarding claim 6, Das discloses wherein the plurality of strain gauges includes eight strain gauges disposed on the first substrate and circumferentially spaced apart at 45-degrees + or - a range of 10-degrees and thereby forming two full-bridge strain sensors within the first sensor (Fig. 12).

Regarding claim 7, Das discloses further comprising: one or more additional sensors including at least a second sensor secured to the collar for measuring the one or more operational characteristics of the downhole tool during operation of the downhole tool, the second sensor including: a second sensor substrate, and a second plurality of strain gauges disposed on the second sensor substrate and configured to measure the axial strains and torsional strains on the collar for measuring the one or more operational characteristics of the 

Regarding claim 8, Das discloses wherein the first sensor and the second sensor are secured at opposing positions along a circumference of the collar separated by 1800 around the circumference of the collar (Fig. 4).

Regarding claim 9, Das discloses wherein the one or more operational characteristics of the downhole tool include a bending moment of the downhole tool determined from measurements made by the first sensor and the second sensor based on positioning of the first sensor and the second sensor at the opposing positions separated by 180-degrees along the circumference of the collar and wherein the performance characteristics of the drill motor is measured based, at least in part, on the bending moment (Fig. 1-13).

Regarding independent claim 10, Das discloses, in Figures 1-13, the invention substantially the same as described above in reference to independent claim 1.

Regarding claim 11, Das discloses wherein the motor is a drill motor (col. 8:25-49 “downhole mud motor is used”).

Regarding claim 12, Das discloses wherein the one or more operational characteristics of the downhole tool include a torque-on-bit of the downhole tool and the performance characteristics of the motor are determined from the measured torque-on-bit of the downhole tool (T1-T4).



Regarding claim 14, Das discloses wherein the known operational torque of the motor is identified during operation of the downhole tool based on weight on bit and corresponding pressure drop within a wellbore in which the downhole tool is operating (combination of W1-W4 and measured surface pumping pressure).

Regarding independent claim 16, Das discloses, in Figures 1-13, the invention substantially the same as described above in reference to independent claim 1.

Regarding claim 17, Das discloses wherein the motor is a drill motor (col. 8:25-49 “downhole mud motor is used”).

Regarding claim 18, Das discloses wherein the one or more operational characteristics of the downhole tool include a torque-on-bit of the downhole tool and the performance characteristics of the motor are determined from the measured torque-on-bit of the downhole tool (T1-T4).

Regarding claim 19, Das discloses wherein the measured torque-on-bit of the downhole tool is compared to a known operational torque of the motor to identify the performance characteristics of the downhole tool, and wherein the known operational torque of the motor is identified during operation of the downhole tool based on weight on bit and corresponding pressure drop within a wellbore in which the downhole tool is operating (T1-T4; combination of W1-W4 and measured surface pumping pressure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US5386724 in view of Holcombe et al. US5558153.
Regarding claims 5, 15, and 20, Das teaches the first sensor, the first substrate, and the plurality of strain gauges.
Das does not teach wherein the first sensor further comprises a printed circuit board (PCB) positioned within the first sensor in proximity to the first substrate and the plurality of strain gauges disposed on the first substrate, wherein the PCB includes electronics for controlling operation of the first sensor in measuring the one or more operational characteristics of the downhole tool.
Holcombe teaches a printed circuit board (Fig. 2B and 7; PCB 78 with electronics in chamber 36 for strain gauges 72 and 74; col. 7:5-10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the downhole tool as taught by Das to include the PCB as taught .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Harvey US20200340351 teaches that the use of a downhole drill/mud motor has a known predetermined and pre-established relationship between pressure drop and torque ([0059]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	12/03/21